Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S COMMENTS

The amendments to the claims and arguments are sufficient to overcome the outstanding rejections set forth in the previous Office Action
Claims 1-3, 8, 17, 20-22, 24, 29-30, 32, 41, 48, 51-54, 56-69 have been allowed.

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a method of measuring a Jugular vein property, comprising:
positioning as a thermal imager at a distance away from the neck of a patient, the thermal imager being spaced apart from the neck by an air gap and aimed at the jugular vein;
imaging the Jugular vein at an imaged location using said thermal imager; and
analyzing at least one image acquired by said thermal imager to estimate at least one property of the Jugular vein, said at least one property including a height or a change in the height of blood level filling in the Jugular vein relative to a cardiac reference point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793